DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 19 February 2021 has been considered.
	Claims 25-27, 29-32, 34 and 39-45 have been cancelled.  Claims 35 and 37 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-24, 28, 33, 36 and 38 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19, part a), is indefinite in its recitation of “phi29 polymerase (SEQ ID NO: 1)” since one cannot ascertain if SEQ ID NO: 1 is a required limitation of a phi29 polymerase or if SEQ ID NO: 1 is merely one embodiment within the scope of a phi29 polymerase.
SEQ ID NO: 5, i.e., they differ from SEQ ID NO: 5 by 1-20 amino acids.  In other words, SEQ ID NOS: 24-26, 29 and 31-40 are merely closely related variants of SEQ ID NO: 5 and none of SEQ ID NOS: 24-26, 29 and 31-40 is a majority sequence of any of SEQ ID NOS: 1-4, 6-17 and 19, which is a requirement of Claim 1.
	Claim 23 is indefinite since it encompasses species outside the scope of independent Claim 18.  In particular, at least SEQ ID NOS: 288, 290, 291, 293 and 296-299 have only 79% sequence identity with SEQ ID NO: 1, and not at least 80% sequence identity as required by Claim 18.  There may be additional sequences listed in Claim 23 which do not meet the sequence identity requirement of Claim 18 or which do not have the required segments of SEQ ID NO: 5 but the extensive list of sequences has not been completely checked.  Applicant is advised to thoroughly and completely check all sequences listed in Claim 23 to insure that they meet the structural requirements of Claim 18.  The sequence alignment below shows a comparison of SEQ ID NO: 288 (top) versus SEQ ID NO: 1 (bottom).

    PNG
    media_image1.png
    674
    731
    media_image1.png
    Greyscale


	Allowable Subject Matter
Claims 1-18, 20, 21, 24, 28, 33, 36 and 38 are allowed.  Withdrawn Claims 35 and 37 contain all limitations of at least one allowable product claim and, therefore, will be rejoined and considered upon resolution of the 112(b) rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652